Order entered July 26, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01442-CV

                            SREEDHAR GADDAM, Appellant

                                              V.

                               DISCOVER BANK, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00971-B

                                         ORDER
       Before the Court is appellant’s July 25, 2018 motion seeking a ninety-day extension of

time to file an amended brief. We GRANT the motion TO THE EXTENT that appellant shall

filed an amended brief by August 28, 2018.


                                                      /s/   ADA BROWN
                                                            JUSTICE